Title: To James Madison from John Holmes, 26 October 1815
From: Holmes, John
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Alfred D. M. Octr. 26: 1815
                    
                    Hon. A. K. Parris the bearer of this is member of Congress from the District of Maine & visits Washington previous to the Session on business. Allow me Sir, to recommend this gentleman to your notice & attention. His character as a man of honour, integrity & intelligence is too high to need my testimony in its favour. He is one of the three republican members, who are to represent, at least 3/7th of the population of N. England & the only one who was chosen on the first ballot.
                    Mr. Parris is a stranger in Washington, & such civilities as you so kindly & obligingly bestow upon such strangers will be gratefully received by him, as well as by yours most respectfully
                    
                        
                            John Holmes
                        
                    
                